Citation Nr: 0832052	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  06-27 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a bilateral leg 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1967 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating determination 
of the Nashville, Tennessee, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The veteran appeared at a hearing at the RO before the 
undersigned in July 2007.  

In October 2007, the Board found that new and material 
evidence had been received to reopen the claim of service 
connection for a bilateral leg condition, and remanded the 
reopened claim for further development.  

The appeal is REMANDED to the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

In conjunction with the October 2007 remand, the veteran was 
to be scheduled for a VA examination to determine whether she 
had a current leg disability that was related to service.  
The examiner was to provide an opinion as to whether the 
veteran had a current bilateral leg condition and, if so, 
whether it was at least as likely as not (50 percent 
probability or more) that any bilateral leg condition began 
in service or was otherwise the result of a disease or injury 
in service.  The examiner was to provide a rationale for 
these opinions. 

In December 2007, the veteran was afforded the requested 
examination.  The examiner found the veteran to have 
bilateral leg pain and the etiology of the pain to be most 
likely severe bilateral knee osteoarthritis and mild to 
moderate bilateral hip osteoarthritis.  As to whether the 
veteran's current leg disability was related to service, the 
examiner reported that he could not resolve this issue 
without resorting to speculation.  He elaborated that the 
veteran had "a definitely real and severely debilitating 
disability in both legs in the form of arthritis."  The 
examiner stated that it was impossible for him "to know 
whether less than one year of military service and boot camp 
training over 40 years ago in 1967 caused the current 
condition."  He added that he could speculate that it could 
have contributed if she had had a meniscal tear or 
osteochondral injury during service which was untreated, 
which certainly could have contributed to the development of 
arthritis.  However, other than documentation of knee pain 
during that time there was no documentation of such 
conditions.  Thus, he could not "definitively say positively 
or negatively that her service resulted in her current 
condition."

In September 2008, the veteran's representative argued that 
the examiner had not provided the requested opinion.  The 
examiner does not seem to have answered the question of 
whether it was at least as likely as not that the current 
disability was related to service, but instead provided an 
opinion as to whether the disability "definitely" was 
related to service.  The courts have long held that for a 
veteran to prevail the evidence need only be in equipoise.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who provided the 
December 2007 examination to review the 
claims folder, including this remand.  
The examiner should provide an opinion as 
to whether the veteran's current 
bilateral leg condition at least as 
likely as not (50 percent probability or 
more) began in service or is otherwise 
the result of a disease or injury in 
service (including the symptoms 
documented in the service treatment 
records).  The examiner should provide a 
rationale for these opinions.

If the examiner is not available or is 
unable to provide the opinion, the 
veteran should be afforded a new VA 
examination in order to obtain this 
opinion.

2.  If the claim on appeal remains 
denied, issue a supplemental statement of 
the case before returning it to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


